         Case 2:13-cv-07509-GEKP Document 199 Filed 09/07/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER ACCURSO,
    Plaintiff & Counterclaim Defendant                           CIVIL ACTION

                v.

INFRA-RED SERVICES, INC. et al.,                                 No. 13-7509
    Defendants & Counterclaim Plaintiffs

                                                 ORDER

        AND NOW, this 7th day of September, 2021, upon consideration of the Court's July 24,

2020 Order dismissing this case for failure to prosecute (Doc. No. 193), Plaintiff's Motion for

Relief from Judgment or Order (Doc. No. 195), Defendants' Response in Opposition (Doc. No.

197), and for the reasons set forth in the accompanying Memorandum, it is ORDERED as follows:

        1.      Plaintiff's Motion (Doc. No. 195) is GRANTED.

        2.      The Court's July 24, 2020 Order is VACATED.

        3.      The Clerk of Court shall REOPEN this case.

        4.      Plaintiff must file his petition for attorneys' fees and costs within ten days of the

                date of entry of this Order. 1

        5.      Defendants will have twenty-one (21) days after Plaintiff files his petition to

                respond to the petition.


                                                        BY THE COURT:

                                                         s/Gene E.K. Pratter

                                                        GENE E.K. PRATTER
                                                        UNITED STATES DISTRICT JUDGE




       Such petition, and any response thereto, must conform to the Court's instructions in its April 24,
2020 Order. Doc. No. 187.

                                                   1
